Citation Nr: 0740610	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bipolar disorder; 
to include whether the character of the appellant's discharge 
for a period of service from July 1987 to September 1990 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1977, and from July 1984 to June 1987.  He also had a period 
of dishonorable service from July 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which declined to reopen a claim for service 
connection for bipolar disorder, and denied a claim for 
service connection for coronary artery disease.  The veteran 
perfected appeals to the Board as to the two denials.

During the a appeal, the RO reopened the claim for service 
connection for bipolar disorder and denied it on the merits.  
Even though the RO reopened and adjudicated the bipolar 
disorder claim on the merits, the Board must now first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim. See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id.

The veteran and his spouse testified before the undersigned 
at a video-conference hearing in October 2007.  At that time, 
the veteran withdrew his appeal as to a claim of entitlement 
to service connection for osteoporosis.  Consequently, that 
issue is no longer a subject for current appellate 
consideration.  38 C.F.R. § 20.204 (2007).
 


FINDINGS OF FACT

1.  In a July 1991 decision, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder; and the veteran did not file an appeal as to that 
decision.

2.  The evidence received since the ROs July 1991 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.
 
3.  The veteran was discharged from active service in October 
1998, under other than honorable conditions as a result of a 
general court martial.

4.  With resolution of doubt in the veteran's favor, at the 
time he committed the offenses between 1987 and 1990 leading 
to trial by court martial, and due to mental disease 
sustained by the veteran, he exhibited a more or less 
prolonged deviation from his normal method of behavior; and 
departed from the accepted standards of the community to 
which by birth and education he belonged to so as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided.

5.  The objective medical evidence is in equipoise as to 
whether the veteran has bipolar disorder related to service.

6.  There is no competent medical evidence showing that the 
veteran's currently diagnosed coronary artery disease is 
related to service.


CONCLUSIONS OF LAW

1.  The RO's July 1991 decision that denied the claim of 
entitlement to service connection for a nervous disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  The evidence received since the ROs July 1991 decision is 
new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
bipolar disorder, have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2007).

3.  The appellant was insane at the time of the serious 
offenses leading to his discharge and his service was 
otherwise honest, faithful and meritorious; therefore he is 
not precluded from receipt of VA benefits.  38 U.S.C.A. §§ 
101(2), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 
3.12, 3.102, 3.159, 3.354 (2006).

4.  The criteria for establishing entitlement to service 
connection for bipolar disorder are met.  38 U.S.C.A. §§ 
1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

5.  The criteria for establishing entitlement to service 
connection for coronary artery disease are not met.  38 
U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, to reopen the claim and 
grant service connection for service connection for the 
claimed bipolar disorder, further assistance is unnecessary 
to aid the veteran in substantiating this aspect of that 
underlying claim.   

Further, regarding the other claim, VA essentially satisfied 
the notification requirements of the VCAA by means of a 
number of letters dated between August 2002 and June 2006.  
The RO notified the veteran of requirements to reopen finally 
decided claims based on submitting new and material evidence; 
and of the types of evidence needed in order to substantiate 
his claims of entitlement to service connection.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted by 
the denial of the claim decided below; or in the case of the 
grant of service connection for bipolar disorder, shall be 
addressed by the RO.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records and statements made in support of the veteran's 
claim, and the transcript of a video-conference Board hearing 
in October 2007.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for a bipolar disorder, to include the 
issue of whether the character of the appellant's discharge 
for a period of service from July 1987 to September 1990 
constitutes a bar to VA benefits.  Rating actions are final 
and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c).

Prior to this appeal, in January 1990 the veteran submitted a 
claim for service connection for a bipolar disorder.  In an 
April 1991 rating decision, the RO deferred a decision on 
that claim pending a "line of duty determination," which 
was addressed in a May 1991 RO administrative decision.  

In the May 1991 administrative decision, the RO addressed the 
issue of character of discharge for the period of service 
from July 2, 1987 to September 12, 1990.  The RO determined 
that the discharge for that period had been under 
dishonorable conditions for VA purposes, and therefore a bar 
to VA benefits. 

In a July 1991 letter, the RO notified the veteran of the 
decision to deny a claim for service connection for a nervous 
condition, on the combined basis that (1) the determination 
that the veteran's service from July 1987 to September 1990 
was not honorable for VA purposes, and (2) the condition was 
not shown until after the period of service ending in 
September 1985. 

After the veteran submitted a timely notice of disagreement, 
in an October 1991 statement of the case (SOC), the RO 
addressed the issue of service connection for a nervous 
condition.  The RO denied the claim on the basis that 
evidence showed that the onset of the condition was during a 
period of service in which the veteran received a bad conduct 
discharge.  The veteran did not submit a substantive appeal 
following that SOC.

Implicit in the RO's decision to deny service connection-
based on incurrence of the condition during a period of 
service for which he received a bad conduct discharge-it is 
also understood that the denial was based on there being no 
evidence of any incurrence during other previous periods of 
service for which the veteran had received an honorable 
discharge.    

The appellant did not perfect an appeal as to the July 1991 
decision by the RO to deny service connection for the claimed 
psychiatric disorder.  That decision therefore became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In July 2002, the RO received the appellant's application to 
reopen his claim for service connection for bipolar disorder, 
and to request consideration for an upgrade of his discharge 
for the period of service from July 1987 to September 1990.  
The current appeal arises from an October 2002 rating 
decision in which the RO declined to reopen the claim of 
entitlement to service connection for a bipolar disorder.  
That decision was made on the basis that new and material 
evidence had not been presented since a previous final 
decision on the claim in July 1991.  

After the veteran filed a notice of disagreement, initiating 
an appeal as to the October 2002 rating decision, the RO 
issued a statement of the case (SOC) in July 2004.  In that 
SOC, the RO explained that the denial of service connection 
for bipolar disorder was based on the determination that the 
1987 to 1990 period of service was dishonorable; and there 
was no new and material evidence regarding the May 1991 RO 
decision that found the court martial a bar to benefits, 
because the veteran was not shown to be insane at the time of 
the offenses leading to the court martial.  

The Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, 
which is the case here, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's July 1991 decision. 

The evidence received subsequent to the prior final decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 
 
The veteran's claim for service connection for bipolar 
disorder was previously considered and denied by the RO in a 
July 1991 decision, on the basis that (1) the determination 
that the veteran's service from July 1987 to September 1990 
was not honorable for VA purposes, and (2) the condition was 
not shown until after the period of honorable service ending 
in September 1985. 

Review of the claims file shows that at the time of the July 
1991 decision, the evidence of record showed that the veteran 
served on active duty from August 1967 to April 1977, and 
from July 1984 to June 1987.  The evidence of record also 
shows that he also had a period of dishonorable service from 
July 1987 to September 1990.  
Regarding the period of service from July 1987 to September 
1990, the veteran received a bad conduct discharge by reason 
of a general court martial, evidence of which is shown in a 
Court Memorandum service record.  Also of record is a VA 
administrative decision dated in May 1991, which concluded 
that the discharge for the period of service from July 1987 
to September 1990 was considered to have been under 
dishonorable conditions for VA purposes and was a bar to VA 
benefits.  

Review of the medical records available at the time of the 
July 1991 decision basically shows that the there was no 
evidence of veteran's psychiatric condition prior to 1987 
other than a suggestion for counseling in 1975.    

At the time of the July 1991 decision, the evidence 
essentially showed that the veteran's claimed psychiatric 
disorder first manifest during a period of service from July 
1987 to September 1990.  Key to that denial of the veteran's 
claim for service connection, was the determination that the 
veteran's service from July 1987 to September 1990 was not 
honorable for VA purposes; and therefore service connection 
was barred.  
 
Note that under VA laws and regulations, if a former service 
member did not die in service, compensation is not payable 
unless the period of service on which the claim is based was 
terminated by a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 
3.1(d), 3.12(a).  In addition, benefits are not payable where 
a former service member was discharged or released by reason 
of the sentence of a general court martial.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b). 

In the present case, the evidence at the time of the prior 
July 1991 decision shows 
that the appellant was discharged from service with a bad 
conduct discharge as a result of a sentence of a general 
court martial.  As discussed above, that general court 
martial acts as a bar to all benefits, unless that person was 
found to be insane at the time of the offense.  

The evidence available at the time of the RO's July 1991 
decision does not show that the veteran was insane at the 
time of the offense causing the discharge under dishonorable 
conditions.  This is specifically shown in findings available 
in a July 1991 sanity board report by a Naval Hospital 
Psychiatry Department.  There was no contrary evidence 
available at that time.

The evidence presented or secured since the RO's July 1991 
decision includes additional VA and private medical records.  
These records include some which clearly show medical 
evidence addressing the question of whether the veteran was 
insane at the time of the offense causing the discharge under 
dishonorable conditions.  In particular, in a discussion 
contained in a letter received in September 2004 from Janie 
J. Gendron, LCSW, Clinician, she essentially opined that the 
veteran was insane at the time of the offense in question.  
Other evidence since July 1991, discussed below, is 
consistent with that letter.  

That evidence, submitted since July 1991, was not previously 
submitted to agency decision makers, and relates to an 
unestablished fact necessary to substantiate the claim; 
specifically, whether the veteran was insane at the time he 
committed the offenses for which there was a court martial 
and the veteran received a dishonorable discharge from 
service.   Thus, the evidence submitted since July 1991 
relates to what was unestablished at the time of the RO's 
July 1991 decision; that is, whether the veteran was insane 
at the time, resulting in the removal of the bar to 
entitlement to benefits.  

Accordingly, the Board finds that the evidence received after 
the July 1991 decision is new and material and serves to 
reopen the claim for service connection for a bipolar 
disorder.  Therefore, the appellant's claim of entitlement to 
service connection for that disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

III.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including cardiovascular renal 
disease, including organic heart disease, and psychoses, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.
 
Bipolar Disorder

The veteran is claiming entitlement to service connection for 
bipolar disorder.  The Board must determine whether service 
connection may be granted for that disability on the basis 
that a bipolar disorder resulted from disease or injury 
incurred in or aggravated by service.  

Additionally, with respect to the period of service from July 
1987 to September 1990, the Board must first answer the 
question of whether the dishonorable discharge bar to 
entitlement due to the general court martial can be removed 
by reason of a finding that the veteran was insane at the 
time he committed  the offenses causing such court martial 
and dishonorable discharge.  With respect to that question, 
the relevant law and regulations were explained above.      

In this case, the veteran was discharged in September 1990 
under dishonorable conditions (bad conduct discharge) after a 
general court martial for various offenses.  In a VA 
administrative decision of May 1991, VA determined that the 
discharge for the period of service from July 1987 to 
September 1990 was not honorable for VA purposes.  In sum, 
the dishonorable discharge by reason of the general court 
martial bars entitlement to VA benefits.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).  This bar to entitlement 
does not arise, however, if it is found that the veteran was 
insane at the time of the committing of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

38 C.F.R. § 3.354(a) defines an insane person as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 

38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section. The insanity need not have 
caused the misconduct; it must only have existed at the time 
of the commission of the offense leading to the person's 
discharge.  Struck v. Brown, 9 Vet. App. 145 (1996).

Service records include a Court Memorandum regarding the 
general court martial in April 1989.  This memorandum 
documents various offenses which occurred at various times 
during the period from June 1987 to August 1988. 

Service medical records show that in March 1988 the veteran 
was referred for a consultation after having had difficulties 
adjusting to work and family life.  In an associated April 
1988 consultation report, a psychiatry technician concluded 
with an assessment of psychological factors affecting 
physical condition.  

Service medical records show that the veteran was seen in May 
1988 when he expressed significant dysfunctional symptoms.  
The assessment was "differential unchanged" and the 
treatment provider referred the disposition to the Navy for 
consideration for a medical board action.

Private treatment records include three statements from two 
associates of the Portsmouth Clinical Associates, Clare R. 
Rogers, M.D., and Wesley Burwell, D.Min., dated during 
service in October and November 1988.  Dr. Rogers noted that 
she had seen the veteran in psychiatric consultation four 
times, starting in September 1988.  She indicated that the 
veteran's diagnosis was bipolar affective disorder for which 
he responded with marked improvement with Lithium at cited 
level.  Wesley Burwell, D.Min., concurred with Dr. Rogers 
diagnosis of bipolar disorder, mixed.  He stated that there 
was evidence that the veteran had experienced both a manic 
and major depressive episodes during the fall and winter of 
1987 and earlier in his life.  He stated that "the psychotic 
nature of these manic and major depressive episodes 
compromises his [the veteran's] rational control and 
understanding of his own behavior.  Even though there may be 
periods of remission, the disorder is understood to be 
chronic and subject to recurrence."  He indicated that 
medication of the veteran with Lithium would be necessary to 
prevent a relapse.   

The question of the presence of sanity at the time of the 
offense was addressed in a report of Naval hospital 
psychiatry department sanity board provided before the 
general court martial.  That report shows that the 
psychiatric examiner conducted a psychiatric assessment of 
the veteran including interview and testing.  The report 
discussed the history of the alleged offenses including 
concurrent psychiatric treatment; past history of the 
veteran; and results of mental status examination.  In 
summary, the examiner noted that the veteran appeared to have 
long-standing problems, with behaviors associated in the last 
six months of 1987 and early 1988, with a variety of 
problematic behaviors such as unauthorized and inappropriate 
activities enumerated in the report.  

The examiner made the following findings.  At the time of the 
alleged criminal conduct, the veteran did have a mental 
disease or defect.  The clinical psychiatric diagnoses are 
(1) bipolar disorder, mixed (manic and depressive symptoms), 
and (2) possible personality disorder.  The veteran was able 
to appreciate the nature and quality or wrongfulness of his 
conduct at the time of the alleged criminal conduct.  The 
veteran does have sufficient mental capacity to understand 
the nature of the proceedings against him and to conduct or 
cooperate intelligently in his defense.  The examiner noted 
that the veteran's disorder can become so severe as to render 
the person psychotic with gross impairment of functioning, 
uncontrollable behavior, thought disorder, hallucinations, 
and delusions; but that there is no evidence that the veteran 
was this impaired or was ever psychotic.

Service medical records document that the veteran received 
psychiatric treatment during 1990, including medication with 
Lithium.

The report of a January 1991 VA psychiatric examination shows 
that the veteran reported complaints of behavior associated 
with his bipolar disorder that resulted in his offenses for 
which he received a general court martial.  The examiner 
noted that there was no formal psychiatric history before 
1987 other than a suggestion for counseling in 1975.  

After examination, the examiner assessed that the veteran 
clearly had a bipolar disorder with psychotic symptoms in 
decompensation.  The examiner found that presently the 
veteran was fairly well compensated on lithium, and had 
probable pre-existing personality problems that would 
complicate the symptomatology and treatment of the bipolar 
disorder.  The examiner indicated that the veteran's 
condition would likely deteriorate at any time, particularly 
if medication became a problem.  The examiner considered the 
examiner to be completely disabled.  The report concludes 
with a diagnosis of bipolar disorder, mixed, in partial 
remission at present; decompensations have psychotic 
symptomatology when they occur.  The global assessment of 
functioning was estimated to be in the range of 40 at 
present.  

In an August 2004 statement, Eugene A. Glick, M.D., 
Psychiatrist, addressed the Naval hospital psychiatry 
department sanity board report, stating the following.  

Your examining psychiatrist did note that patient 
had bipolar illness, but stated that he was not 
psychotic at the time.  However, by definition, 
bipolar disorder runs an up and down course with 
potential always of psychotic decompensation.

In a statement received in September 2004 from Janie J. 
Gendro, LCSW, she discussed the veteran's case and in essence 
opined that the veteran was insane "during the period on 
which this investigation is based," meaning during the 
period when the offense occurred resulting in the 
dishonorable discharge.

In a November 2005 statement, Grace Tallarico, M.D., 
Psychiatrist, opined that according to the VA's definition of 
insanity, the veteran was exhibiting behaviors concurrent 
with this definition and that of bipolar disorder during the 
period in which this investigation is based (that is, during 
the period when the offense occurred resulting in the 
dishonorable discharge).  Dr. Tallarico noted that the Sanity 
Board concluded that the veteran was "substantially affected 
by a mental disorder", behaviors that Dr. Tallarico opined 
would seem "insane" by VA definition, for which the Board 
recommended treatment with Lithium. Dr. Tallarico opined that 
it did not appear from the Sanity Board's assessment that the 
veteran was able to have control over these behaviors which 
resulted in his discharge. 

Regarding the service period from July 1987 to September 
1990, as the appellant was discharged under conditions other 
than honorable by reason of the general court martial, the 
only defense to the statutory bar to VA benefits is if it is 
established that he was insane at the time of the commission 
of the offense leading to his special court martial and 
discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). The 
burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses. 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In order for the veteran to prevail, however, it is only 
necessary that the probative evidence for and against the 
claim be in relative equipoise.  The favorable evidence need 
not outweigh that which is unfavorable for the veteran to be 
entitled to the benefit of the doubt.  To deny the claim 
would require that the evidence preponderate against it. 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence. Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.

The regulation further provides that when the question is 
whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a). 38 C.F.R. § 3.354(b).

After reviewing the evidence of record, the Board is of the 
opinion that the evidence is at an approximate balance for a 
finding of insanity under the law applicable to VA during the 
relevant period.  As discussed above, there are a number of 
opinions to that effect, which have been made by treatment 
providers who clearly have reviewed the veterans medical 
history for the relevant period in question.  The Board notes 
that there also is evidence to the contrary.    

The central issue in this appeal is whether at the time he 
committed the offenses, due to his psychiatric condition the 
appellant exhibited a more or less prolonged deviation from 
his normal method of behavior; or interfered with the peace 
of society; or was of such antisocial behavior so has to have 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354(a).  
A number of medical statement providers have answered this 
question in effect in the affirmative.

According the benefit of the doubt to the appellant, the 
Board finds that at the time he committed the offenses in 
question, the appellant met the definition of being insane as 
defined in 38 C.F.R. § 3.354(a).

The same medical evidence, as discussed above, generally 
shows that the veteran has been diagnosed with bipolar 
disorder, which began during the period of service that was 
from July 1987 to September 1990.  Of note, during the VA 
examination in January 1991, the examiner noted that the 
veteran had an extensive recent psychiatric history starting 
in about fall of 1987.  The examiner noted there was no 
formal psychiatric history prior to 1987.  The remainder of 
the medical evidence also generally shows that the veteran's 
diagnosed bipolar disorder began during the period of service 
from 1987 to 1990. 

Therefore, the Board concludes that the evidence, viewed 
liberally, is at least in equipoise. That is, it is as likely 
as not that the veteran has a bipolar disorder that is 
etiologically related to the veteran's service.  The veteran 
is therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for bipolar disorder.

Coronary Artery Disease

The claims file contains sufficient medical evidence showing 
a diagnosis of a coronary artery disease.  Because the record 
contains competent medical evidence of that current disorder, 
and no evidence to the contrary, the Board concedes the 
presence of such disability.  Therefore, the question is 
whether that condition was incurred in or was aggravated by 
active military service; or, became manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

Though service medical records contain findings of high 
triglyceride levels, there are no findings in the service 
medical records of any symptoms of coronary artery disease 
during service.   

Private medical records in December 1984 show that the 
veteran was seen for complaints of episodes of pressure-like 
chest discomfort associated with diaphoresis and some nausea 
about two weeks before.  After examination, including a 
normal electrocardiogram, the impression was that the 
significance of the chest discomfort was uncertain.  A 
treadmill test the following day was interpreted as normal 
exercise capacity and negative exercise test for ischemia.  
Other records at that time showed that testing revealed 
abnormally high levels of cholesterol; and the veteran was 
treated for high levels of triglycerides.

The report of a January 1991 VA examination shows no 
referable history or complaints regarding the cardiovascular 
system.  On examination of the cardiovascular system, the 
examiner made a finding of normal heart and great vessels, 
full peripheral pulses.  At that time blood pressure was 126 
systolic, and 74 diastolic.

Private treatment records beginning in 1999 show treatment 
for coronary artery disease.  In May 1999, the veteran 
presented to the emergency room following overnight 
substernal chest pains.  The veteran reported a six-year 
history of similar pains with reportedly negative cardiac 
catheterization near their onset and with negative treadmill 
testing in recent months.  The admitting diagnoses included 
acute myocardial infarction, non-Q-wave; and coronary artery 
disease, diffuse.  Subsequent private medical records in 1999 
show continued cardiac symptoms and treatment.

The report of a June 2004 VA examination for heart disease 
shows that the veteran reported having an angioplasty prior 
to readmission into service, apparently between the first and 
second period.  The examiner was unable to find those records 
in the claims files.  The report noted the following history.  
The veteran was seen for chest pain while in active duty in 
1984 or so, for which he was evaluated by EKGs and a stress 
test, which were deemed to be negative.  He was found to have 
hyperlipidemia and placed on Lopid.  The examiner noted that 
review of records during the period of service from 1987 to 
1990 failed to identify evidence of heart disease.  In the 
early 1990s the veteran was evaluated once for chest pain and 
had a cardiac catheterization, which was negative.  Later he 
had two negative stress tests.  In 1999 he had a non-Q 
myocardial infarction.

After examination, the report contains an assessment of 
coronary artery disease status post non-Q wave myocardial 
infarction and subsequent coronary artery bypass graft.  The 
report concludes with the following comments and opinions.  
The veteran was found to have dyslipidemia on active duty for 
which he was treated.  There is no evidence, however, that 
the veteran had coronary artery disease while on active duty.  
The examiner based this on the negative stress test in 1984 
and there was no evidence of ongoing cardiac problems during 
service from 1986 to 1990, and there was a negative exercise 
tolerance test in the mid-1990s.  The examiner opined that it 
was not until 1999 that the veteran was definitively 
diagnosed with coronary artery disease.  The examiner opined 
that there is no association between his active duty and 
subsequent definitive diagnosis of coronary artery disease in 
1999.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current coronary artery disease, and service.  The Board has 
the duty to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
The question of nexus is whether that condition was incurred 
in or was aggravated by active military service; or, became 
manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  Upon review of the medical record, the Board 
finds that there is no competent medical evidence to 
establish such a nexus.  

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of claimed 
disabilities must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore it is clear that the statements of the veteran or 
any other lay person in this case do not rise to the level of 
competent medical evidence.  
 
In sum, the preponderance of the evidence is against the 
veteran's claim that his diagnosed coronary artery disease is 
related to service.  As discussed above, there are no 
findings of symptoms in service for which there is competent 
evidence linking those symptoms to the current coronary 
artery disease.  The clinical evidence contained in the 
claims file shows that the first evidence of coronary artery 
disease is in 1999, which is a number of years after the 
veteran's service ended.  This extended period after service 
ended without treatment weighs against the claim; and there 
are no opinions to the contrary.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In fact, the only opinion of record on this matter 
is that the claimed symptoms are not related to the current 
coronary artery disease; and there are no opinions to the 
contrary.   
 
Thus, the preponderance of the evidence is against the claim 
for service connection for coronary artery disease.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bipolar disorder is reopened.  

The appellant's discharge from service between July 1987 and 
September 1990 is not a bar to VA benefits, and service 
connection for bipolar disorder is granted.

Entitlement to service connection for coronary artery disease 
is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


